PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/304,025
Filing Date: 13 Oct 2016
Appellant(s): Bishop et al.



__________________
George Renzoni
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 33, 35-37, 39-45, 47-49, 52-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2005/0106753) in view of Davis et al. (US 4,624,835).

(2) Response to Argument
Appellant argues, “Appellant respectfully submits that the prima facie case of obviousness set forth in the Office Action fails because there is no motivation to modify the Wu device with the "tapering" feature of the Davis device. Appellant submits that there is no motivation to combine Davis with Wu as suggested by the Office Action to seek to arrive at the claimed fluid collection device because (1) the Davis device provides a solution to a problem that is non-existent with regard to the container of Wu…”  
In response to Appellant's argument that the “Davis device provides a solution to a problem that is non-existent with regard to the container of Wu, the fact that Appellant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Wu provides a container 120 for placing a sample therein via an absorbent collector 280.  Figures 2 and 3 of Wu shows container 120 which has an opening 310 which is wider than the bottom width near 276 due to the taper at 270 and at the bottom of the container.  The absorbent collector 280 is of cylindrical shape as shown in figure 3.  When the absorbent collector 280 is placed into the container, the bottom of the absorbent collector 280 is compressed as seen in figure 2 because of the shape of the bottom of container 120. 
Davis teaches a device for collecting sample cells which comprises a container having an internal cross-sectional area that decreases at a constant rate from an opening to the bottom of the container (see figure 2).  Davis states the taper from the opening of the container to the bottom is at substantially 10 degrees. This constant rate of tapering along the entire length of the container minimizes cell concentration along the sides of the container (col. 3, lines 41-57).  
Both Wu and Davis are directed to sample collection for further processing.  Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Wu to employ a container with an internal cross-sectional area that decreases at a constant rate along the entire length of the container to minimize the collection of cells along the tube walls as taught by Davis (col. 3, lines 41-57).  The reduced cross section will also provide a friction for the absorbent at the lowest part of the container due to the absorbent being compressed therein which will 

Appellant argues, “Appellant submits that there is no motivation to combine Davis with Wu as suggested by the Office Action to seek to arrive at the claimed fluid collection device because… (2) the Davis device is from a fundamentally different field (electron microscopy sample preparation, not than fluid collection) and wherein the tapering critical for the Davis device is for an unrelated purpose (for reducing sample loss, rather than for compressing an absorbent swab to release collected fluid into the container).”  
In response to Appellant's argument that Davis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Wu and Davis are directed to collecting samples from a subject for further processing which is in the field of Appellant’s endeavor.
The combination of Wu in view of Davis teaches a container that tapers along the entire length of the container and the internal cross-sectional area of the container decreases at a constant rate along the entire length of the container.  It has been held that the motivation for combination does not have to be for the same reasons as the instant application. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The combined device of Wu in view of Davis would reduce the sample loss on 

Appellant argues, “there is no need to minimize the collection of cells along the tube wall,” which is the problem elaborated by the Office Action and the basis for motivation of the suggested modification.  Because no such problem exists, there can be no motivation to modify the fluid collection device of Wu to include the taping feature from Davis to seek to arrive at the claimed fluid collection device and method.”  This is not persuasive because Davis specifically teaches there is an issue with the collection of cells along the tube wall (col. 3, lines 41-57) that arises from having a side wall that is not steep (greater than 25 degrees). Davis teaches having a constant taper (less than 10 degrees) in a collection container reduces the chances of a sample staying on the side walls.  Wu provides multiple tapers of which are not constant from the top of the container to the bottom.  The motivation to modify Wu to provide a constant taper along the entire length of the container and the internal cross-sectional area of the container decreases at a constant rate along the entire length of the container is brought in the from the teaching of Davis to reduce the collection cells on the side walls that would occur from not having a constant taper.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant submits that the EM preparation device of Davis is not from the same field of endeavor as the Wu fluid collection device (or the claimed fluid collection device). The Davis device is designed for solid EM sample preparation and the Wu device is for collecting liquid samples, not for EM analysis.  This is not persuasive because claims 1 and 52 are directed to a device and method of collecting and dispensing a fluid sample.  Both Wu and Davis are directed to collecting a fluid sample in a container.  Wu is specifically directed to collecting and subsequently dispensing the collected fluid sample.  The instant claims do not claim any further processing performed on the fluid sample after it is collected in the container.  Appellant’s arguments are drawn to post processing after the samples have been collected.  The instant claims are not drawn to any processing of the samples.  Therefore, the instant field of endeavor are to the sample collection container both of which are taught in Wu and Davis.  
The same arguments above are in response to the arguments of claim 52.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797  
      
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.